DETAILED ACTION
Claims 1-15 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The claims refer to AAV vectors containing at least one “miRNA sequence”, then identify possible miRNA sequences with named of miRNAs, i.e. miR-126, miR-145, miR-195, miR-21, or miR-29b.  For example, claim 2 is drawn to an AAV vector containing and least one miRNA sequence, “wherein the at least one miRNA sequence is miR-126”. Thus the claim literally suggests that the vector should contain miR-126. It is noted that AAV is a DNA virus whereas miRNAs are RNAs, and an AAV virus cannot contain RNA.  Accordingly, the clarity of the claims could be improved if they were rewritten to require that the AAV vectors encode miRNA sequences, rather than “contain” them. 

Specification
The specification is objected to because the brief description of Figs. 1A, 1B, 2A, 3A, 4, 5, 7A, 11, 13B and 15B refers to colors, but the figures are in black and white. Appropriate correction to the brief description is required.
Claim Objections
Claim 1 is objected to because the phrase “the group consisting of of” is ungrammatical.  Deletion of one iteration of the word “of” is suggested. 
Claim 8 is objected to because “Administering” in line 2 should not be capitalized. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vessel-specific" in claim 7 is a relative term which renders the claim indefinite.  The term "vessel-specific" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term could be interpreted as referring to sequences that are expressed preferentially in blood vessels relative to tissues, however one of skill is not apprised of the degree of differential expression that is required in order to satisfy the limitation, therefore the claim is indefinite. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which they depend. Claim 2 is directed to rAAV vectors  containing at least one miRNA sequence, wherein the at least one miRNA sequence is miR-126.  Claim 3 depends from claim 2 but indicates that “the at least one miRNA sequence that is miR-126 “further comprises at least one additional miRNA sequence.”  Claim 3 fails to include all of the limitations of claim 2 because claim 2 does not allow for any miRNA sequence other than miR-126.  This is because it recites “the at least one miRNA sequence is miR-126, which is closed language and does not allow for a further miRNA sequence as part of “the at least one miRNA sequence”.  Claim 6 depends from claim 5 and has the same issue because claim 5 does not allow for an miRNA sequence other than miR145.  This rejection could be overcome by substituting the word “comprises” for the word “is” in the phrase “the at least one miRNA sequence is” in claims 2 and 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering to an individual with Alzheimer’s disease an rAAV vector encoding miR-195 for the purpose of providing neuroprotection, does not reasonably provide enablement for methods of treating Alzheimer’s disease as broadly claimed, including lessening, reversing, or eliminating overt symptoms of the disease, and slowing or eliminating disease progression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Nature of the Invention and Breadth of the claims
Claims 1-7 are directed to products “for treating Alzheimer's disease” comprising rAAV vectors containing at least one miRNA sequence selected from miR-126, miR-145, miR-195, miR-21, and miR-29b. MPEP 2164.01(c) indicates that when a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that use. Therefore the enablement of claims 1-7 is evaluated on the basis of whether or not the specification enables “treating” Alzheimer’s disease by administration of the recited products.  Claims 8-15 are explicitly drawn to methods of treating Alzheimer’s disease by administration of a recombinant AAV containing at least one miRNA sequence selected from miR-126, miR-145, miR-195, miR-21, and miR-29b. The terms “treating” and “treatment” are to defined in the specification, so they are given their art-recognized meanings here, which include obtaining a detectable therapeutic effect such as lessening, reversing, or eliminating overt symptoms of the disease, and slowing or eliminating disease progression.  
The basis of the claimed invention appears to be the promotion of the clearance of amyloid beta from brain by administration of the recited miRNAs. 
State of the art and Level of Predictability
The therapeutic treatment of Alzheimer's disease (AD) and/or dementia is considered to be an extremely difficult endeavor. Cummings et al (Alzheimer's Research & Therapy, 2014, 6:37, 7 pages) reviewed AD treatment and indicated that of 
Cappa (Front. Neural. 9: 108.doi: 0.3389/fneur.2018.00108) reviewed the "quest"
for an AD therapy, and taught that there was no effective treatment for AD, and the goal
of identifying one by the year 2025 was considered to be ambitious. See abstract.
Myers et al (Current Protocols in Neuroscience, 89, e81. doi: 10.1002/cpns.81, 9/2019), stated, with regard to AD treatments, that "there is no intervention that cures, prevents, or even slows disease progression" (see abstract).
Wilcock et al (J. Neurosci. 26(20):5340-5346, 2005) reported that treatment
of a mouse model of AD with anti-amyloid antibodies eliminated cognitive deficits while
reducing parenchymal amyloid. However, at least 15 clinical trials with anti-amyloid
antibodies have failed to provide any therapeutic outcome in humans (see van Dyk
(Biological Psychiatry February 15, 2018; 83:311-319) e.g. at Table 2 on page 313),
and a search of the art did not reveal any other therapeutic success with this approach
in humans. 
Keene et al (Pathobiol Aging Age Relat Dis. 2016; 6:10.3402/pba.v6.32397).  Taught that dozens of transgenic mouse models, generally based on mutations associated with familial Alzheimer’s disease (AD), have been developed, in part, for preclinical testing of candidate AD therapies. However, none of these models has successfully predicted the clinical efficacy of drugs for treating AD patients. See abstract.
Wanner (Jackson Laboratory JAX Blog, 2020) summarized years of research into reducing amyloid beta (Abeta) accumulation and/or removing accumulated Abeta as 
In summary, the state of the art of obtaining therapeutic outcomes in AD was extremely unpredictable at the time of the invention, in particular, the approach of reducing or removing Abeta had evidently never provided any therapeutic benefit in humans despite hundreds of clinical trials. Moreover, it was clear that results of therapeutic efficacy in animal models of AD cannot be extrapolated to humans.
Teaching and Examples in the specification
The specification provides no working example of the treatment of AD. The specification discloses experiments using a mouse model, the 3xTg-AD mouse, which is recognized in the art as useful for studying plaque and tangle pathology associated with synaptic dysfunction and AD. The mice are homozygous for a mutated version of human Psen1, and homozygous for two other human transgenes (APP Swedish and Tau with a P301L mutation). The Jackson laboratory indicates on its web page for these mice (https://www.jax.org/strain/004807) that males may not exhibit the phenotypic traits originally described by the contributor, while females display the expected phenotypic traits. The instant specification indicates that female mice were used for the experiment depicted in Fig. 12, but is otherwise silent as to the gender of the mice used in the examples. In any event, the data disclosed in the specification represent preliminary results that establish the potential for a relationship between the instantly recited miRNAs and clearance of soluble amyloid beta (Abeta) from brain vessels, and the regulation of Abeta concentration in the brains of 3xTg-AD mice. 

The specification presents one study in which an AAV vector encoding miR-126 was delivered to 3xTG mice and the amount of Abeta56* in brain and liver tissues was assayed and compared to mice receiving only empty AAV vector.   The results are presented in  Figs. 15A and B. It appears that 3 of 4 treated mice show decreased Abeta56* in brain relative to two controls.  A single mouse appeared to show decreased liver Abeta 56* relative to a single control.  
Finding of a requirement for undue experimentation
The specification as filed provides preliminary results into an investigation of possible involvement of miRNAs in the pathology of AD, and provides the basis for further experiments towards possible validation of the claimed method as a treatment for AD.  However, in view of the extremely unpredictable nature of the field of AD treatment, the state of the art of AD treatments based on Abeta reduction or removal, and the lack of any working example, one of skill would have to perform undue i.e. treatment) for AD.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olson et al (US 20130005658).
Olson taught a method of administering to a subject an agonist of one or more miRNAs selected from the group consisting of miR-126, miR-143, miR-210, and miR-29a-c. The agonist of one or more miRNAs is a polynucleotide comprising a mature sequence of the one or more miRNAs (see e.g. paragraph 11). The agonist may be expressed from an adeno-associated virus vector (paragraph 31). The compositions of the invention may be formulated for nasal administration (paragraph 68). Thus Olson disclosed a composition comprising a recombinant adenoviral vector encoding miR-126 and at least one other miRNA, where the composition was formulated for nasal administration.

Instant claim 3 is interpreted as requiring an miR-126 sequence and a further sequence of any other miRNA (not limited to those miRNAs recited in claim 1).   With regard to claim 7, and the limitation “miRNA sequence is vessel-specific”, it is noted that miR-126 is expressed in blood vessels, and so it is considered to be a vessel-specific” sequence. Thus Olson anticipated claims 3 and 7 as well.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mendell et al (US 20110009469).
Mendell taught an expression vector containing a polynucleotide encoding miR-143, miR-145, and/or miR-27b positioned for expression in a mammalian cell. In one embodiment, the vector is a viral expression vector (e.g., an adenoviral vector, an adeno-associated viral vector, or a lentiviral vector).  See paragraph 9. The polynucleotides of the invention may be delivered intranasally (paragraphs 128, 129, and 132). Thus Mendell taught a recombinant AAV vector encoding miR-145 and at least one other miRNA.
The instantly recited intended use “for treating Alzheimer's disease” is not considered to differentiate over the disclosure of Mendell inasmuch as it does not appear to limit the structure of the recited product in any way. Therefore Mendell, anticipated claims 1, 4, and 5.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juo et al (US 9315812) in view of Ma et al (Scientific Reports | 6:22404 | DOI: 10.1038/srep22404, 8 pages) and Davidson et al (US 20050255086).
Juo taught a method of treating a subject suffering from a neurodegenerative disease by administering miR-195 to the subject. See claim 1. The treatment may be associated with Alzheimer’s disease (see claim 19). The miR-195 can be delivered intranasally (column 12, lines 13-16).
Juo showed that administration of miR-195 to oxygen/glucose-deprived SH-SY5Y neuroblastoma cells improved survival of the cells (Fig. 2), and that administration of miR-195 to LPS-treated astrocytes resulted in decreased expression of iNOS and COX-2. Juo also showed that administration of miR-195 could reduce infarct volume in 
Absent evidence to the contrary, the method of Juo claim 19 can improve neuron survival in the brain of an AD patient undergoing oxygen/glucose deprivation or stroke by administration of miR-195.
Although Juo taught that miR-195 could be delivered from an expression vector (column 7, lines 53-58), Juo did not teach the use of a recombinant AAV vector.  
Ma taught that the nose-brain pathway is emerging as an alternative for delivering drugs to brain that bypasses the BBB and avoids tissue damage (page 2, second full paragraph, and page 6, first and second paragraphs), and demonstrated the use of rAAV to deliver expression constructs to the brain via the intranasal route (see abstract).
Davidson taught the use of shRNAs or miRNAs to inhibit gene expression in brain using rAAV expression vectors (title, abstract, paragraphs 4, 11, 14, and 49).  Direct injection into brain is exemplified (paragraphs 410-416), but Davidson also envisioned intranasal delivery (paragraph 77). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used AAV vectors to express the miR-195 in the invention of Juo claim 18 to increase neuron survival in an AD patient undergoing oxygen/glucose deprivation or stroke.  One would have been motivated to do so, and would have had a reasonable expectation of success, because rAAV expression vectors had been shown to provide effective transgene expression in brain by a non-invasive intranasal delivery route that bypasses the BBB and avoids tissue damage (see Ma), and because rAAV 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635